Citation Nr: 1538376	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-05 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's posttraumatic stress disorder (PTSD) for the period prior to June 21, 2012.  

2.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's PTSD for the period on and after June 21, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from December 2000 to November 2006.  The Veteran was awarded the Combat Action Ribbon.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Los Angeles, California, Regional Office (RO) which established service connection for PTSD; assigned a 10 percent evaluation for that disability; and effectuated the award as of June 19, 2009.  In January 2013, the RO increased the evaluation for the Veteran's PTSD from 10 to 50 percent and effectuated the award as of June 21, 2012.  In July 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.   

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that his PTSD symptomatology is productive of significant social and occupational impairment warranting assignment of both an initial evaluation in excess of 10 percent and an evaluation in excess of 50 percent for the period on and after June 21, 2012.  He advances that his PTSD symptoms, including social isolation, have increased in severity since his last VA examination.  

At the July 2015 Board hearing, the Veteran testified that his social isolation and other PTSD symptoms had increased in severity.  The Veteran was last afforded a VA psychiatric evaluation in June 2012.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that further VA psychiatric examination would be helpful in assessing the current nature and severity of the Veteran's PTSD.  

The Veteran testified further that he received all of his psychiatric treatment at the West Los Angeles, California, VA Medical Center (VAMC).  VA clinical documentation dated after January 2015 is not of record.  VA should obtain all relevant VA treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after January 2015 at the West Los Angeles, California, VAMC.  

2.  Schedule the Veteran for a VA psychiatric examination to address the current nature and severity of his PTSD.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

All relevant medical records must be made available to the examiner for review.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

3.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

